 550DECISIONSOF NATIONAL LABOR RELATIONS BOARDNATIONAL ANILINE DIVISION, ALLIED CHEMICAL AND DYE CORPORA-TIONandJOHN J. WINKLHOFER, PETITIONERandLOCAL 2034,.UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,.AFLNATIONAL ANILINE DIVISION, ALLIED CHEMICAL & DYE CORPORATION.PETITIONERandUNITED BROTHERHOOD OF CARPENTERS AND JOINERS.or AMERICA, AFLNATIONAL ANILINE DIVISIO\, ALLIED CHEMICAL & DYE CORPORATION,PETITIONERandUNITED BROTHERIr0OD OF CARPENTERS AND JOINERSOF AMERICA, AFLNATIONAL ANILINE DIVISION, ALLIED CHEMICAL & DYE CORPORATION,PETITIONERandUNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, AFL.Cases Nos. 3-RD-99, 3-RM-100, 3-RM-101,1and 3-RMti1-102.February 8, 1955Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held in these cases beforeHymen Dishner, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.On January 12, 1953, the Board found that 11 groups of employeesat the Employer's Buffalo, New York, plant, could, if they so desired,be severed from an overall production and maintenance unit, and beconstituted as separate, appropriate bargaining units.'Following theBoard-directed elections,United Brotherhood of Carpenters andJoiners of America, AFL, hereinafter referred to as the Carpenters,was certified on April 23, 1953, as the bargaining representative forfour of these groups, which the Board then found to constitute sep-arate appropriate bargaining units.The units were : (1) All instru-ment and scale mechanics and apprentices; (2) all machinists andgarage mechanics and apprentices; (3) all pipefitters and apprentices;and (4) all sheetmetal workers and apprentices.1National Aniline Division, Allied Chemical and Dye Corporation,102 NLRB 129 (CaseNo 3-RC-1029)111 NLRB No. 90. UNITED STATESGYPSUM COMPANY551Subsequent to certification and up until December 1, 1953, incon-,elusive bargaining negotiations were held between the Carpenters andthe Employer.However, since December 1, 1953, there have been no'bargaining negotiations and to date there has not been a contractsigned for any of the four units.Despite their failure the Carpenterscontinued to claim to represent the employees.Recently, anotherunion,District 50, UnitedMineWorkers of America, Local 12,330,which represents the Employer's production and maintenance em-ployees, advised the Employer that it represents a majority of theemployees in the machinists and garage mechanics, pipefitters, and-sheetmetal workers units.The Employer thereupon filed the instantpetitions with respect to these employees.An individual employeehas filed a petition requesting a decertification election for the instru-inent and scale mechanics unit, alleging that the Carpenters is nolonger the bargaining representative of these employees within themeaning of Section 9 (a) of the Act.In view of the above facts, we find that questions concerning repre-sentation exist warranting elections at this time.4.The following employees of the Employer constituteseparateunits appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act: 2 (1) All instrument and scalemechanics and their apprentices; (2) all machinists and garage me-'chanics and their apprentices; (3) all pipefitters and their appren-tices; (4) all sheetinetal workers and their apprentices.[Text of Direction of Elections' omitted from publication.]zThe unit descriptions appeal as ultimately found appropriate inNational Aniline Dws-siwi,Allied Chemical and Dye Corporation, supra.The record shows that the duties ofthe employees in the four units involved have not changed since the hearing in the lattercaseWe find without merit the Employer's contention that these unit determinationsare no longer valid because of the recent Board decisions dealing with craft severanceThis case does not involve issues of craft severance,the units in question having pre-viously been established as separate appropriate units.5Although the Carpenters'Internationalwas certified by the Board in Case No.3-RC-1029,Local 2034 subsequently came into being in the Employer's plantThe Localappeared at the hearing and claims to represent the employees involvedUNITED STATES GYPSUMCOMPANYandUNITED GAS,COKEAND CI-IEM-ICAL.WORKERS,CIO,PETITIONER.Case No. 18-RC-2282.Febru-ary 8,1955Supplemental Decision, Order,and Certification ofRepresentativesOn September 17, 1954, the Board issued a Decision and Directionof Election in a production and maintenance unit found appropriateby the Board.' The Board did not pass upon the unit placement of3109 NLRB 1402111 NLRB No. 86.